DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Response to Arguments
This final office action is in response to the amendment filed 9/21/2022.  Claims 1-20 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 1-20  have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovik (US 2018/0286032 A1 – hereinafter “Bovik”) in view of Aaron et al. (US 2016/0335754 A1 – hereinafter “Aaron”) in view of Liao et al. (US 2015/0341667 A1 –  hereinafter “Liao”).
Claim 1:
Bovik discloses a computer-implemented method assessing visual quality of re-constructed video content, the method comprising: 
computing a first visual quality score indicating a first visual quality level (¶5 discloses a “first score as a result of performing the first quality assessment”) for(¶1 discloses “the image or video”) based on a first set of values (¶1 discloses “first quality assessed”) for a first set of features (¶34 discloses “the image or video includes “intentional” distortion, such as an intentional process (e.g., compression, scaling up, scaling down, resizing, interpolation, color transformation, color demosaicing, etc.) being performed on the image/video that that results in distortion.”; ¶35 discloses “Such distortion may include blurring, noise, packet loss, etc.”; ¶50 discloses other types of temporal distortion such as “defocus, motion blur, noise, camera shake” and “distortion from motion estimation or compensation”; ¶74 discloses “score or measurement reflects the quality (e.g., lack of distortion) of the image or video”) and  that associates the first set of values with the first visual quality score (¶1 discloses “using a no-reference quality assessment algorithm; ¶74 discloses “score or measurement reflects the quality (e.g., lack of distortion) of the image or video”); and 
determining an overall visual quality score (¶62 discloses “Conditional models that model the total quality measurement”) for the (¶1 discloses “first quality assessed”) and a second visual quality score a second visual quality level (¶1 discloses “later quality assessed”) for the re-(¶1 discloses “assessing the quality of images or videos using a two-stage quality assessment”; ¶63 discloses “reference quality assessment algorithm and the no-reference quality assessment algorithm”).
Bovik discloses all of the subject matter as described above except for specifically teaching “re-constructed” and “a first model.”  However, Aaron in the same field of endeavor teaches “re-constructed” (¶¶51-52 discloses “reconstructed video clips”) and “a first model” (Abstract discloses “a perceptual quality model”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bovik and Aaron before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to assessing the quality of perceptual quality models using a two-stage quality assessment.  This motivation for the combination of Bovik and Aaron is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Also, Bovik discloses all of the subject matter as described above except for specifically teaching “a second visual quality score that is computed based on a second model that is different from the first model.”  However, Liao in the same field of endeavor teaches “a second visual quality score that is computed based on a second model that is different from the first model” (¶15 discloses “a first quality assessment … using a reference VQM model, performing a second quality assessment of the extracted frames by using for each of the decoded extracted frames a plurality of different candidate VQM models.”; ¶2 discloses “Video Quality Modeling and/or Video Quality Measuring (both being denoted VQM herein)”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bovik and Liao before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to enhance video quality measurement so that it is capable of adapting automatically to any given decoder implementation that may employ any known or unknown error Concealment strategy.  (Liao  ¶7).  This motivation for the combination of Bovik and Liao is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.. MPEP 2141 (III). 
Claims 2 and 13:
The combination of Bovik, Aaron, and Liao discloses the computer-implemented method of claim 1, wherein the first model is generated via a first machine learning algorithm (Bovik ¶70 discloses a “machine learning algorithm”).
Claim 9:
The combination of Bovik, Aaron, and Liao discloses the computer-implemented method of claim 1, wherein the first set of features includes at least one temporal feature (Bovik ¶35 discloses “Such distortion may include blurring, noise, packet loss, etc.”; where, blurring is a temporal feature;) and at least one spatial feature (Bovik ¶50 discloses “distortion from upscaling, distortion from downscaling,”; where scaling is a spatial feature).
Claim 12:
Bovik discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (¶¶23-25) …
The combination of Bovik, Aaron, and Liao discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 19:
The combination of Bovik, Aaron, and Liao discloses the one or more non-transitory computer-readable storage media of claim 12, wherein the first set of features includes a plurality of temporal features, and each temporal feature included in the plurality of temporal features is associated with a different scale (Bovik ¶35 discloses “"intentional" distortion, such as an intentional process (e.g., compression, scaling up, scaling down, resizing, interpolation, color transformation, color demosaicing, etc.) being performed on the image/video that that results in distortion.”; ¶¶50, 55).
Claim 20:
Bovik discloses a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to (¶¶23-25) …
The combination of Bovik, Aaron, and Liao discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-8, 10-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666